          Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 1 of 20 PageID #:1



                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    NOTRE DAME AFFORDABLE HOUSING
    and CHARLENE M. MARSH,

            Plaintiffs, on behalf of themselves and
            others similarly situated
                                                           JURY TRIAL DEMANDED
    v.

    CITY OF CHICAGO, JUDITH FRYLAND,
    COMMISSIONER, DEPARTMENT OF
    BUILDINGS, CITY OF CHICAGO, GRANT
    ULLRICH, DEPUTY COMMISSIONER,
    DEPARTMENT OF BUILDINGS, CITY OF
    CHICAGO, DELTA DEMOLITION, INC.,
    AND AS YET UNKNOWN JOHN AND
    JANE DOE DEFENDANTS,

            Defendants.

         COMPLAINT FOR INJUNCTIVE RELIEF, AND DECLARATORY RELIEF AND
                                  DAMAGES

           NOW COME, NOTRE DAME AFFORDABLE HOUSING and CHARLENE M.

MARSH, by and through their attorney, James C. Vlahakis, of the SULAIMAN LAW GROUP, LTD.,

and pursuant to 42 U.S.C. §§ 1981, 1982, 1983, 1985(3), the Fifth Amendment as applied by the

Fourteenth Amendment and other statues and cases of action identified below, bring this civil

action against Defendants for the purpose of obtaining injunctive and declaratory relief to remedy

Defendants’ unlawful conduct relative to the demotion of a property located at 7954 S. Halsted

and 808-810 W. 80th Street in Chicago, Illinois:

                                   Parties, Jurisdiction and Venue

           1.     Notre Dame Affordable Housing, Inc. (“Notre Dame Affordable Housing”) is

registered as an Illinois 501c3 not-for-profit corporation under File No. 67621719.



                                                      1 
 
      Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 2 of 20 PageID #:2



       2.     Notre Dame Affordable Housing’s mission statement is to help veterans obtain

affordable housing.

       3.     Notre Dame Affordable Housing’s principal officer is Plaintiff Charlene Marsh.

       4.     Plaintiff Marsh resides in the City of Chicago and is African-American.

       5.     The CITY OF CHICAGO is a municipal body within the Court’s jurisdiction.

       6.     JUDITH FRYLAND, is a resident of the City of Chicago and is the Commissioner

of the CITY OF CHICAGO DEPARTMENT OF BUILDINGS.

       7.     GRANT ULLRICH, is a resident of the City of Chicago and is the Deputy

Commissioner of the CITY OF CHICAGO DEPARTMENT OF BUILDINGS.

       8.     Defendants Fryland and Ullrich are being sued in their individual capacities.

       9.     Defendants Fryland and Ullrich are final policy makers relative to the City of

Chicago Department of Buildings.

       10.    On information and belief, Defendants Fryland and Ullrich work at the Chicago

Building Department located at 2045 W. Washington Blvd, Chicago, IL 60612.

       11.    The City of Chicago, Defendant Fryland and Defendant Ullrich are at times referred

to as the “City of Chicago Defendants.”

       12.    On information and belief, Defendants Fryland and Ullrich, personally participated

in acts and omissions set forth below or they were personally aware of the acts and omissions set

forth below and condoned and/or ratified the acts or omissions.

       13.    DELTA DEMOLITION, INC. (“Delta Demolition”) is a Chicago based business

performing demolitions of physical structures located with the City of Chicago.

       14.    Delta Demolition is located at 6832 W North Ave suite 1a, Chicago, IL 60707.




                                                2 
 
      Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 3 of 20 PageID #:3



        15.     As reflected in specific Counts set forth below, Delta Demolition personally

participated in acts and omissions set forth below or it was personally aware of the acts and

omissions set forth below and condoned and/or ratified the acts or omissions.

        16.     The JOHN DOE and JANE DOE Defendants are currently unknown persons and

entities who conspired with the City of Chicago Defendants and possibly the Delta Demolition.

        17.     Jurisdiction is premised upon 42 U.S.C. §§ 1981, 1982, 1983, 1985(3), 1986 and

the Fifth Amendment as incorporated through the Fourteenth Amendment.

        18.     Supplemental jurisdiction exists for Plaintiffs’ state law claims.

        19.     Venue is proper because the subject property and events at issue took place in this

District and the parties exists or reside in this District.

        20.     Notre Dame Affordable Housing holds a Quitclaim Deed with a Property Tax

Parcel/Account 20-32-207-027-0000.

        21.     The Property Tax Parcel/Account No. 20-32-207-027-0000 corresponds with a

group of structures located at 7954 S. Halsted and 808-810 W. 80th Street in Chicago, Illinois.

                             Defendants Unlawful and Illegal Conduct

        22.     Notre Dame Affordable Housing was the owner of certain physical structures

located at 7954 S. Halsted and 808-810 W. 80th Street in Chicago, Illinois (collectively the “Subject

Properties” or individually as the “Subject Property”),

        23.     Plaintiffs had intend to rehab the Subject Properties to provide subsidized housing

to homeless veterans.

        24.     The Subject Properties were illegally and unlawfully demolished by the Defendants

sometime after December 11, 2017.




                                                    3 
 
      Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 4 of 20 PageID #:4



       25.      The City of Chicago Defendants failed to properly serve Plaintiffs with a Notice of

Demolition.

       26.      Alternatively, Delta Demolition failed to properly serve Plaintiffs with a Notice of

Demolition.

       27.      In relevant part, the Municipal Code of the City of Chicago states:

             (a) At least ten days prior to beginning work to demolish a building, facility or other
             structure for which a permit is required under this Code, the owner of the property
             where the work is to be done shall notify the owners of adjacent properties of the
             demolition work, and alderman of the ward in which the proposed demolition work is
             to be located; provided that no such notice is required if (i) immediate demolition is
             necessary to protect against an imminent threat to the safety of the public; or (ii)
             demolition has been ordered or authorized by a court or administrative authority of
             competent jurisdiction. The notice shall be in writing, and shall be delivered by certified
             mail, return receipt requested, or by personal delivery to the person entitled to receive
             the notice, accompanied by a receipt for delivery. When the notice is served by personal
             delivery, the owner of the property shall submit to the department of buildings a signed
             affidavit stating the date and time of the delivery and an explanation of how the notice
             was served. The receipt, affidavit and a copy of the notice shall be available for
             inspection at the demolition site.
See, 13-124-015(a), Notice of demolition.
       28.      Further, the Municipal Code of the City of Chicago provides that “[n]o demolition

permit may be issued under this Code unless the applicant provides proof that notice has been

mailed or delivered as required by this section.” See, 13-124-015(c), Notice of demolition.

       29.      The City of Chicago Defendants did not comply with the above provisions prior to

demolishing the Subject Properties.

       30.      One or more of City of Chicago Defendants never posted a Notice of Demolition

upon the Subject Property located at 7954 S. Halsted Street in Chicago, Illinois.

       31.      One or more of City of Chicago Defendants failed to properly post a Notice of

Demolition upon the Subject Property located at 808-810 W. 80th Street in Chicago, Illinois.




                                                   4 
 
      Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 5 of 20 PageID #:5



          32.   A demolition permit, Application No. 100730643 was issued on December 11,

2017 (the “December 11th Permit”).

          33.   Prior to the issuance of the December 11th Permit, no prior building inspections

identified any conditions which warranted an Emergency Wreck and Remove permit.

          34.   The December 11th Permit was used to illegally and unlawfully demolish Subject

Properties sometime after December 11, 2017.

          35.   One or more of City of Chicago Defendants never posted the December 11th Permit

on the Subject Property located at 7954 S. Halsted Street in Chicago, Illinois.

          36.   Alternatively, Delta Demolition never posted the December 11th Permit on the

Subject Property located at 7954 S. Halsted Street in Chicago, Illinois.

          37.   One or more of City of Chicago Defendants never posted the December 11th Permit

on the Subject Property located at 808-810 W. 80th Street in Chicago, Illinois

          38.   Alternatively, Delta Demolition never posted the December 11th Permit on the

Subject Property located at 808-810 W. 80th Street in Chicago, Illinois.

          39.   On information and belief, Defendants never took any interior pictures of 808-810

W. 80th Street in Chicago, Illinois.

          40.   Dennis Rafael, an employee of the City of Chicago’s Department of Buildings told

Plaintiff Marsh that the Subject Properties were demolished on one of the following dates: October

12, 2017, October 22, 2017, October 24, 2017 or October 27, 2017.

          41.   The Subject Properties were not demolished on any of the dates identified by Mr.

Rafael.




                                                 5 
 
      Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 6 of 20 PageID #:6



       42.     The Subject Properties were not demolished on any of the dates identified by Mr.

Rafael because the Plaintiff Marsh has photographic evidence of the Subject Properties after these

above listed dates.

       43.     The Subject Properties were not demolished on any of the dates identified by Mr.

Rafael because the Plaintiff Marsh has photographic evidence of the Subject Properties taken in

December of 2017.

       44.     On information and belief, the Subject Properties were not demolished until after

December 11, 2018.

       45.     Alternatively, on information and belief, the City Defendants and Delta Demolition

began to demolish the Subject Properties on December 11, 2018.

       46.     Alternatively, on information and belief, the Subject Properties were not fully

demolished until after December 11, 2018.

       47.     Alternatively, on information and belief, the Subject Properties were not fully

demolished until after December 12, 2018.

       48.     The City Defendants and Delta Demolition’s demolition of the Subject Properties

constitutes illegal and unlawful conduct and violates Plaintiffs’ rights under the Fifth Amendment

as incorporated by the Fourteenth Amendment.

       49.     The City Defendants and Delta Demolition’s demolition of the Subject Properties

constitutes illegal and unlawful conduct and violates Plaintiffs’ rights provided by 42 U.S.C. §§

1981, 1982, 1983, 1985(3) because the demolition of the Subject Properties took place because of

the fact that Plaintiff Marsh is African-American and Defendants’ took action against Plaintiff

Marsh because of her race.




                                                6 
 
      Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 7 of 20 PageID #:7



       50.       The Chicago Defendants discriminated against Plaintiff Marsh because she is a

confident, articulate and strong woman of African-American decent.

       51.       The Chicago Defendants discriminated against Plaintiff Marsh because of the

advocacy should took in relation to her writing to Mayor Rahm Emmanuel to complain about the

possible theft of certain properties from local land owners by city officials, and an entity known

Halsted New City Retail II, LLC.

       52.       On information and belief, known and unknown City of Chicago employees and

officials (including, but not limited to Mayor Emmanuel) were resentful of the fact that Plaintiff

Marsh stood up for herself, as well as the rights of persons of color and United States veterans.

       53.       On information and belief, these individuals resented Plaintiff Marsh because she

was not part of the “Chicago Machine” which generally rewards Caucasian businessmen who are

well-connected with other City of Chicago officials.

       54.       The demolition of the Subject Properties constitutes illegal and unlawful conduct

and violates Plaintiffs’ rights provided by 42 U.S.C. § 1983.

       55.       The City of Chicago is liable for the demolition of the Subject Properties because

the demolition of the Subject Properties took place as a result of the City’s widespread practice

and/or custom of discriminating against owners or person associated with owners of property based

upon the color of their skin. On information and belief, other persons of color associated with

owners of similarly situated properties have had their properties demolished under similar

circumstances.     The City’s above mentioned practice and/or custom is so permanent and well

settled as to constitute a custom or usage with the force of law.

       56.       Plaintiffs have been damaged because the Subject Properties were unlawfully

destroyed.



                                                 7 
 
      Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 8 of 20 PageID #:8



       57.     Plaintiffs have also been damaged because when Subject Properties were

unlawfully destroyed, Plaintiffs lost the value of nearly two hundred thousand dollars of costs and

improvements that they made for relative to the Subject Properties.

       58.     Plaintiffs intended to rehab the Subject Properties and cannot do so at this time

because the physical structures that make up the Subject Properties have been destroyed.

       59.     The demolition of the Subject Properties will add millions of dollars to the housing

project that Plaintiffs had envisioned.

       60.     Plaintiffs have yet to be compensated by the City of Chicago because of certain

deceptions and misrepresentations made by the one or more of the Chicago Defendants.

       61.     It appears that Plaintiffs will not be compensated by the City of Chicago because

of certain deceptions and misrepresentations made by the one or more of the Chicago Defendants

in concert with other parties as yet unknown.

       62.     Even if Plaintiffs are compensated by the City of Chicago for the value of the

Subject Properties and the improvements that they paid for, Plaintiffs are also entitled to

compensation as a result of Defendants’ unlawful and discriminatory treatment.

       63.     Plaintiffs seek to impose individual liability against the Commissioner and

Assistant Commissioner for their role in causing the Subject Building to be demolished.

       64.     To establish personal liability in a civil rights action, "'it is enough to show that the

official, acting under color of state law, caused the deprivation of a federal right.'" Hafer v.

Melo, 502 U.S. 21, 25 (1991) (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985).




                                                  8 
 
       Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 9 of 20 PageID #:9



                                               Causes of Action1

                                            Count I – Section 1981

         65.      Plaintiffs reallege and incorporate the above allegations as if fully set forth above:

         66.      To establish a claim under § 1981, a plaintiff must show that (1) she is a member

of a racial minority; (2) the defendant had an intent to discriminate on the basis of race; and (3)

the discrimination concerned one or more of the activities enumerated in the statute.

         67.      Section 1981(a) states that:

                  [a]ll persons within the jurisdiction of the United States shall have the same
                  right in every State and Territory to make and enforce contracts, to sue, be
                  parties, give evidence, and to the full and equal benefit of all laws and
                  proceedings for the security of persons and property as is enjoyed by white
                  citizens, and shall be subject to like punishment, pains, penalties, taxes,
                  licenses, and exactions of every kind, and to no other.

         68.      Section 1981(b) defines the phrase “make and enforce contracts” to include “the

making, performance, modification, and termination of contracts, and the enjoyment of all

benefits, privileges, terms, and conditions of the contractual relationship.”

         69.      Section 1981(b) states that “[t]he rights protected by this section are protected

against impairment by nongovernmental discrimination and impairment under color of state law.

         70.      As set forth above, Plaintiffs have had their property and contractual rights deprived

based upon racist mistreatment and personal animus and have suffered damages.

         71.      Defendants unlawfully and illegally caused the subject properties to be demolished

for the purpose of depriving Plaintiffs’ of the Subject Properties and the value of the Subject

Properties.



                                                            
1
  The following claims are brought by both Plaintiffs against all Defendants unless otherwise noted.

 

                                                         9 
 
    Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 10 of 20 PageID #:10



        72.     Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain unknown third parties (currently unknown

John Doe and Jane Doe Defendants).

        73.     Defendants participated in this scheme to allow these third parties to utilize profit

from the existence of a Tax Increment Financing (“TIF”) Zone and Opportunity Zone.

        Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

        injunctive relief as well as attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

                                      Count II – Section 1982

        74.     Plaintiffs reallege and incorporate the above allegations as if fully set forth above:

        75.     Section 1982 states that:

                All citizens of the United States shall have the same right, in every State
                and Territory, as is enjoyed by white citizens thereof to inherit, purchase,
                lease, sell, hold, and convey real and personal property.

        76.     To state a claim under § 1982, a plaintiff must allege that the defendant had a racial

animus, intended to discriminate against the plaintiff, and deprived the plaintiff of protected rights

because of plaintiff's race.

        77.     Section 1982's protection of the right "to hold" property goes beyond mere title; it

also includes the right to use one's property and protects a person’s property from being unlawfully

destroyed because of racial animus.

        78.     As set forth above, Defendants violated Plaintiffs’ rights provided by Section 1982

by having discriminatory animus against Plaintiffs based upon the color of their skin through their

conduct in unlawfully demolishing the Subject Properties.

        79.     As set forth above, Plaintiffs have had their property and contractual rights deprived

based upon racist mistreatment and personal animus and have suffered damages.



                                                  10 
 
    Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 11 of 20 PageID #:11



       80.     Defendants unlawfully and illegally caused the subject properties to be demolished

for the purpose of depriving Plaintiffs’ of the Subject Properties and the value of the Subject

Properties.

       81.     Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain unknown third parties (currently unknown

John and Jane Doe Defendants).

       82.     Defendants participated in this scheme to allow these third parties to utilize profit

from the existence of a Tax Increment Financing (“TIF”) Zone and Opportunity Zone.

       Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

       injunctive relief as well as attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

                           Count III – Section 1983/Equal Protection

       83.     Plaintiffs reallege and incorporate the above allegations as if fully set forth above:

       84.     Section 1983 provides in part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of Columbia,
               subjects, or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and laws, shall be
               liable to the party injured in an action at law, suit in equity, or other proper
               proceeding for redress[.]

       85.     To state an equal protection claim under Section 1983, a plaintiff must allege that

(1) she is a member of a protected class; (2) she was similarly situated to members of the

unprotected class; (3) she was treated differently from members of the unprotected class; and (4)

the defendant acted with discriminatory intent.

       86.     As set forth above, Defendants violated Plaintiffs’ rights provided by Section 1983

by discriminating against Plaintiffs based upon the color of their skin through their conduct in

unlawfully demolishing the Subject Properties.
                                                  11 
 
    Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 12 of 20 PageID #:12



       87.    As set forth above, Plaintiffs have had their property and contractual rights deprived

based upon racist mistreatment and personal animus and have suffered damages.

       88.    Defendants unlawfully and illegally caused the subject properties to be demolished

for the purpose of depriving Plaintiffs’ of the Subject Properties and the value of the Subject

Properties.

       89.    Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain unknown third parties (currently unknown

John and Jane Doe Defendants).

       90.    Defendants participated in this scheme to allow these third parties to utilize profit

from the existence of a Tax Increment Financing (“TIF”) Zone and Opportunity Zone.

       Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

       injunctive relief as well as attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

                                  Count IV – Section 1985(3)

       91.    Plaintiffs reallege and incorporate the above allegations as if fully set forth above

       92.    Section 1985(3) states in part:

              If two or more persons in any State or Territory conspire or go . . . on the
              premises of another, for the purpose of depriving, either directly or
              indirectly, any person or class of persons of the equal protection of the laws,
              or of equal privileges and immunities under the laws; or for the purpose of
              preventing or hindering the constituted authorities of any State or Territory
              from giving or securing to all persons within such State or Territory the
              equal protection of the laws; . . . or to injure any citizen in person or
              property on account of such support or advocacy; in any case of conspiracy
              set forth in this section, if one or more persons engaged therein do, or cause
              to be done, any act in furtherance of the object of such conspiracy, whereby
              another is injured in his person or property, or deprived of having and
              exercising any right or privilege of a citizen of the United States, the party
              so injured or deprived may have an action for the recovery of damages
              occasioned by such injury or deprivation, against any one or more of the
              conspirators.



                                                12 
 
    Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 13 of 20 PageID #:13



       93.     In summary, Section 1985(3) affords a private right of action against persons who

conspire to violate the rights of another person or another person’s property.

       94.     To state an equal protection claim under Section 1985(3), a plaintiff must allege

that (1) she is a member of a protected class; (2) she was similarly situated to members of the

unprotected class; (3) she was treated differently from members of the unprotected class; and (4)

the defendant acted with discriminatory intent.

       95.     As set forth above, Plaintiffs have had their rights to equal protection under the law

denied and deprived based upon racist mistreatment and personal animus and have suffered

damages.

       96.     Defendants unlawfully and illegally caused the subject properties to be demolished

for the purpose of depriving Plaintiffs’ of the Subject Properties and the value of the Subject

Properties.

       97.     Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain unknown third parties (currently unknown

John and Jane Doe Defendants).

       98.     Defendants participated in this scheme to allow these third parties to utilize profit

from the existence of a Tax Increment Financing (“TIF”) Zone and Opportunity Zone.

       Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

       injunctive relief as well as attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

    Count V – Taking Property with Just Compensation vs. the City of Chicago Defendants

       99.     Plaintiffs reallege and incorporate the above allegations as if fully set forth above

       100.    The Fifth Amendment, as incorporated by the Fourteenth Amendment, prevents

taking of property by a governmental entity with due process and proper compensation.



                                                  13 
 
     Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 14 of 20 PageID #:14



        101.    The City of Chicago Defendants cannot take a person's property without giving her

an opportunity for a hearing in advance of the taking.

        102.    The City of Chicago Defendants failed to comply with the requirements of state

law as set forth by 65 ILCS 5/11-31-1(a).

        103.    The City of Chicago Defendants have failed to provide Plaintiffs with adequate

post-deprivation remedies.

        104.    Despite filing a claim, as alleged above, the City of Chicago Defendants, by and

through the misstatements of Dennis Rafael, have effectively denied Plaintiffs adequate post-

deprivation remedies.

        105.    As set forth above, Plaintiffs have been damaged in their property interests,

contractual interests, statutory rights and due process rights and they have been required to hire

legal counsel to assert their legal rights.

        106.    Defendants unlawfully and illegally caused the subject properties to be demolished

for the purpose of depriving Plaintiffs’ of the Subject Properties and the value of the Subject

Properties.

        107.    Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain unknown third parties (currently unknown

John and Jane Doe Defendants).

        108.    Defendants participated in this scheme to allow these third parties to utilize profit

from the existence of a Tax Increment Financing (“TIF”) Zone and Opportunity Zone.

        Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

        injunctive relief as well as attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

              Count VI – Substantive Due Process vs. the City of Chicago Defendants



                                                 14 
 
     Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 15 of 20 PageID #:15



        109.    Plaintiffs reallege and incorporate the above allegations as if fully set forth above:

        110.    The Fifth Amendment, as incorporated by the Fourteenth Amendment, prevents

taking of property by a governmental entity with due process and proper compensation.

        111.    The City of Chicago Defendants cannot take a person's property without giving her

an opportunity for a hearing in advance of the taking.

        112.    The City of Chicago Defendants failed to comply with the requirements of state

law as set forth by 65 ILCS 5/11-31-1(a).

        113.    The City of Chicago Defendants have failed to provide Plaintiffs with adequate

post-deprivation remedies.

        114.    Despite filing a claim, as alleged above, the City of Chicago Defendants, by and

through the misstatements of Dennis Rafael, have effectively denied Plaintiffs adequate post-

deprivation remedies.

        115.    As set forth above, Plaintiffs have been damaged in their property interests,

contractual interests, statutory rights and due process rights and they have been required to hire

legal counsel to assert their legal rights.

        116.    Defendants unlawfully and illegally caused the subject properties to be demolished

for the purpose of depriving Plaintiffs’ of the Subject Properties and the value of the Subject

Properties.

        117.    Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain unknown third parties (currently unknown

John and Jane Doe Defendants).

        118.    Defendants participated in this scheme to allow these third parties to utilize profit

from the existence of a Tax Increment Financing (“TIF”) Zone and Opportunity Zone.



                                                  15 
 
    Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 16 of 20 PageID #:16



         Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

         injunctive relief as well as attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

         Count VII – Equal Protection Class of One vs. the City of Chicago Defendants

         119.   Plaintiff Marsh realleges and incorporates the above allegations as if fully set forth

above:

         120.   The Equal Protection Clause "guards against government discrimination on the

basis of race and other immutable characteristics, but it also extends to protect people from so-

called 'class-of-one' discrimination in which a government arbitrarily and irrationally singles out

one person for poor treatment." Brunson v. Murray, 843 F.3d 698, 705 (7th Cir. 2016).

         121.   As set forth above, Plaintiff Marsh has had her property interests and contractual

rights deprived based upon racist mistreatment and personal animus and has suffered damages.

         122.   Other properties existed in a similar condition within the vicinity of the Subject

Properties, but they were either not subject to a demolition order, or if they were subject to a

demolition order, the City of Chicago Defendants complied with all of the necessary statutory

notice requirements.

         123.   The differential treatment described above constitutes purposeful, vengeful and

spiteful mistreatment directed toward Plaintiff Marsh for now lawful of legitimate reason.

         124.   Other property owners were treated more favorably that Plaintiff Marsh because

the property owners who maintained properties with similar conditions had never accused City of

Chicago officials of being in cahoots with Halsted New City Retail II, LLC.

         125.   Further no other similarly situated property owner appears to have written

complaint letters to Mayor Rahm Emmanuel as is the case with Plaintiff Marsh.




                                                  16 
 
    Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 17 of 20 PageID #:17



       126.    Defendants unlawfully and illegally caused the subject properties to be demolished

for the purpose of depriving Plaintiffs’ of the Subject Properties and the value of the Subject

Properties.

       127.    Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain third parties.

       Wherefore, Plaintiff Marsh is entitled to compensation, punitive damages, declaratory and

       injunctive relief as well as attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

                                    Count VIII – Section 1986

       128.    Plaintiffs reallege and incorporate the above allegations as if fully set forth above:

       129.    Section 1986 provides in part:

               Every person who, having knowledge that any of the wrongs conspired to
               be done, and mentioned in section 1985 of this title, are about to be
               committed, and having power to prevent or aid in preventing the
               commission of the same, neglects or refuses so to do, if such wrongful act
               be committed, shall be liable to the party injured, or his legal
               representatives, for all damages caused by such wrongful act, which such
               person by reasonable diligence could have prevented; and such damages
               may be recovered in an action on the case; and any number of persons guilty
               of such wrongful neglect or refusal may be joined as defendants in the
               action[.]

       130.    In summary, Section 1986 provides a private right of action against a person who

is (a) aware of other persons conspiring to violate Section 1985(3) and that person (b) fails to

prevent the conspiracy and/or wrongful conduct from occurring.

       131.    As set forth above, Defendants violated Plaintiffs’ rights provided by Section 1985

by discriminating against Plaintiffs based upon the color of their skin through their conduct in

unlawfully demolishing the Subject Properties.

       132.    Defendants unlawfully and illegally demolished the Subject Properties for the

purpose of depriving Plaintiffs’ of the Subject Properties and the value of the Subject Properties.


                                                 17 
 
    Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 18 of 20 PageID #:18



       133.    Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain unknown third parties (currently unknown

John and Jane Doe Defendants).

       134.    Defendants participated in this scheme to allow these third parties to utilize profit

from the existence of a Tax Increment Financing (“TIF”) Zone and Opportunity Zone.

       135.    As a result of this mistreatment and resultant failure to protect, Plaintiffs have been

damaged in their property interests, contractual interests, statutory rights and due process rights

and they have been required to hire legal counsel to assert their legal rights.

       Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

       injunctive relief as well as attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

                                  Count IX – Illinois Consumer Fraud

       136.    Plaintiffs reallege and incorporate the above allegations as if fully set forth above:

       137.    Defendants have violated the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), 815 ILCS § 505/1, et. seq.

       138.    Section 2 of the ICFA states as follows:

               Unfair methods of competition and unfair or deceptive acts or practices,
               including but not limited to the use or employment of any deception fraud,
               false pretense, false promise, misrepresentation or the concealment,
               suppression or omission of any material fact, with intent that others rely
               upon the concealment, suppression or omission of such material fact, . . . in
               the conduct of any trade or commerce are hereby declared unlawful whether
               any person has in fact been misled, deceived or damaged thereby . . . .

       139.    In summary, Section 2 of the ICFA prohibits, inter alia, deceptive and unfair

conduct, including but not limited to, false representations, false statements and omissions.

       140.    Defendants, as set forth above, engaged in unfair methods of competition and unfair

or deceptive acts or practices.



                                                 18 
 
     Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 19 of 20 PageID #:19



       141.    Defendants, as set forth above, used and employed acts of deception fraud, false

pretense, false promise and misrepresentation

       142.    Defendants, as set forth above, concealed, suppressed and omitted material facts

regarding their plans to unlawfully and illegally demolish the Subject Properties for the purpose

of depriving Plaintiffs’ of the Subject Properties and the value of the Subject Properties.

       143.    Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain third parties.

       144.    As a result of Defendants’ misconduct, Plaintiffs have been damaged.

       Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

       injunctive relief as well as attorney’s fees and costs pursuant to ICFA.

    Count X – Intentional Interference with Prospective Economic Advantage vs. the City of

                                       Chicago Defendants

       145.    Plaintiffs reallege and incorporate the above allegations as if fully set forth above:

       146.    Defendants have committed the tort of intentional interference with prospective

economic advantage.

       147.    Plaintiffs had economic relationships with certain third parties and veteran

beneficences relative to the Subject Properties of which the Chicago Defendants were aware.

       148.    The Chicago Defendants as set forth above, engaged in conduct which was intended

to disrupt Plaintiffs’ economic relationships with these third parties and veteran beneficences.

       149.    Defendants acted this way as part of a scheme to facilitate the purchase and use of

the land once occupied by Subject Properties by certain third parties.

       150.    As a result of Defendants’ misconduct, Plaintiffs have been damaged.




                                                 19 
 
    Case: 1:18-cv-08116 Document #: 1 Filed: 12/11/18 Page 20 of 20 PageID #:20



       Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

       injunctive relief.

                              Count XI – Negligence vs. Delta Demolition

       151.       Plaintiffs reallege and incorporate the above allegations as if fully set forth above:

       152.       Defendant Delta Demolition negligently demolished the Subject Properties by

failing to comply with the aforementioned legal provisions prior to demolishing the Subject

Properties.

       153.       As a result of Defendant Delta Demolition’s negligent conduct, Plaintiffs have

suffered damages.

              Wherefore, Plaintiffs are entitled to compensation, punitive damages, declaratory and

              injunctive relief.

                                                          Plaintiffs demand trial by jury


                                                          Respectfully Submitted,
                                                          Counsel for Plaintiffs

                                                          /s/ James C. Vlahakis
                                                          James C. Vlahakis
                                                          Sulaiman Law Group, Ltd
                                                          2500 S Highland Ave, Suite 200
                                                          Lombard, IL 60148
                                                          Telephone: (630) 575-8181
                                                          jvlahakis@sulaimanlaw.com




                                                    20 
 
